Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 1 of 7




                       EXHIBIT
                         30
                   Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 2 of 7

    From:        James O'Keefe III
    Sent:        Thu, 22 Sep 2016 13:04:29 -0400 (EDT)
    To:                         [             c projectveritasaction.com];
                           projectventas.com
    Subject:     FW: 09-21-16 Dem Partners Internship Day 1
    Attachments: 09-21-16 Dem Partners Internship.fcpxml;09-21-16 Dem Partners Internship Day 1.docx



     Let's make sure we discuss allison's progress everyday in the meeting from her daily activities the day before so we
     can help her strategize

    From: Allison Maass <amaass@projectveritas.com>
   Date: Thursday, September 22, 2016 at 12:27 AM
   To: Project Veritas Production <production@projectveritas.com>
   Subject: 09-21-16 Dem Partners Internship Day 1

     The footage is uploaded on Aspera. Attached is the summary and xml, but the video highlights will still need
     to be exported and uploaded to Youtube cause I couldn't get it to for some reason.

                                            PV Video Summary Form
     Journalist Name: Allison Maass
     Date Video Was Obtained: 09-21
     Date of Upload: 09-21
     Target Name/Location/contact info:
     Bob Creamer                                                                                                   EXHIBIT   /2
      FE 09-21-16 Dem Partners Internship Day 1 docx
                                                                                                                ,)'1A 4SS
     Aaron Black
                                                                                                                              S
      FE 09-21-16 Dem Partners Internship Day 1.docx
     Script/Operation: Bracketing, surrogate voters and find and follow any other leads.
     Summary/Screenshots
     This was my first day at Dem Partners as an intern. There is only 4 people who work in the
     office, Bob, Aaron Black, Mike Lux and Lauren Windsor. Bob and Aaron do the bracketing
     program and Aaron said he works for the DNC. I wasn't asked for any information, but at the
     end of the day Bob said Lauren would be giving me an NDA to sign. I will also be getting a
     key to the office tomorrow. Aaron had a short discussion with me about the protests and how
     they do it the way they do so it doesn't come back to the DNC or the campaign because that
     wouldn't look good in the media. I then joined a call at 1 pm that goes on every day with
     consultants, DNC and the HRC campaign. One of the state Dem parties was talking about a
     protest they were planning and how they were waiting from the campaign HQ about what the
     protest will be about. This is proof that the HQ has a large part in planning the protests. I then
     had a call with the national anti-gun groups and the White House with Bob. The woman from
     the White House spoke for awhile on the call. Later I sat down with Bob and he told me
     exactly who was on the bracketing call earlier. He also put me on a group email that includes
     multiple people from the Hillary campaign and the DNC that has updates on the bracketing
     program on a daily basis.
     File Name: FN0J0694 _20150820191054, FN0J0694 20150820193827,


Confidential                                                                                                       PVA00007924
               Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 3 of 7

    FN0J0694 20150820222335, FN0J0694 20150820225108, FN0J0694 20150820235553,
    FN0J0694_20150821002327, FN0J0694 20150821030848
    Relevant Time stamps:
    FN0J0694 20150820191054
    From 0:00 to 1:37
    Bob Creamer: At 1 o clock we have our regular, we call bracketing. It's kind of a term of ours
    it's our rapid response call. Whever Trump and Pence are going to be we have events. And
    we have a whole team across the country that does that. Both consultants, and people from the
    Democratic Party, and people from the Democratic Party apparatus, and people from the
    campaign the Clinton campaign. And my role in the campaign is to manage all of that. We do
    um. So those calls happen every day seven days a week until the election. And plan based on
    what intelligence we have as to where they're going to be and what we're going to do. And
    what we are going to do mostly is to control the narrative in the markets where he is going.
    Sometimes aimed to (inaudible) the national press. At 2:30 there is a gun violence table call
    and meeting, which is really mostly a call. One of the things I do is manage or really convene
    the gun violence table which is all the gun violence organizations in the country basically.
    These calls happen weekly and basically are an attempt to coordinate strategy of all those
    groups that's been going on ever since Sandy Hook 4 in a half years ago.
    From 1:37 to 2:11
    Bob Creamer: And once a month we do a big meeting over at CAP. The Center for American
    Progress which is around the corner where 40 people come to it physically and there are
    another 70-80 people on the phone. And my colleague Tim Daly runs that one. So that will be
    two weeks from now so that's one of the projects we do.
    FN0J0694 20150820193827
    From 2:11 to 5:08 Aaron Black: Yeah we'll just go down to the DNC together and I'll
    introduce you to the whole comms team and get them acquainted with you because I imagine
    you'll be spending a lot of time over there with me.
    PV Journalist: Okay. That's who you guys work with?
    Aaron Black: Yeah so I'm basically deputy rapid response director for the DNC for all things
    Trump on the ground. So the Chicago protest when they shut all that down that was us. It was
    more him (points to Bob's office) but none of this is supposed to come back to us because we
    want it coming from people we don't want it to come from the party. So if we do a protest
    and it's (inaudible) oh DNC protest right away the press is going to say partisan. But if I'm in
    there coordinating all the troops on the ground and sort of playing field general but there the
    ones talking into the cameras then it's actually people. But if send out press advisories with
    DNC on them and Clinton campaign it doesn't have that same effect.
    PV Journalist: People just don't like they don't think it's as...
    Aaron Black: Well if you're watching the news and they say meanwhile the Clinton campaign
    had protestors out you know. Now if I'm out there protesting, or protesting getting people to
    protest stuff like from different community groups different organizations, they brand it
    themselves and then we say look this came across our desk or look you guys should be out
    there because these folks out in the community are doing this then it has more of a legitimate
    this is coming from voters it's not necessarily coming from. I mean it is coming from voters, I
    just happen to be the person stirring it up.
    PV Journalist: Organizing it giving them the signs and telling them what to do.
    Aaron Black: Yeah, and nobody is really supposed to know about me.


Confidential                                                                                PVA00007925
               Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 4 of 7
        •
    PV Journalist: Well I didn't know about you.
    Aaron Black: Yeah currently I'm in the email leaks, but.
    PV Journalist: Oh really.
    Aaron Black: Yeah but I had nothing to do with all the Bernie shit. I was from the very gecko
    I was from the notion that I would support whoever won the primary. And then go after the
    Republican candidate. And I went after all the Republican candidates during the primary but I
    never attacked Bernie and I never sent nasty emails around. That was really embarrassing for
    me and bothersome because I was very much in the middle because I worked with a lot of
    establishment people and I worked with a lot of grassroots types.
    PV Journalist: Yeah you're kind of like the go between.
    Aaron Black: Yup. You know I almost quit when I found out because you know integrity.
    FN0J0694 20150820222335
    From 5:08 to 24:22 I am on the daily call with the Clinton campaign and DNC. I suggest at
    least one other person listen to this whole call to listen for anything I might have missed. I
    tried to mark anything that I think is good to note.
    At 6:01 to 7:08 Girl on call from Williamsburg: Noted that the protestors were really
    disruptive during the actual rally, which sometimes when they're holding a Clinton sign that
    can get a little bit tricky, but overall I think.
    Bob Creamer: These were not our folks that did the disruption part I take it, right?
    Girl on the call from Williamsburg: Some of them. Most of the people we had around it stuck
    around stuck around and stayed. Some of them, but definitely a lot of people with Hillary
    Clinton signs and that was noted in some of the reporting. So overall kind of, that wasn't a big
    deal but something to flag and note.
    Bob Creamer: Going forward we should try and make sure we aren't the aggressor or being
    disruptive. Certainly not with Hillary signs if we can. So how many cameras did we have
    there?
    At 7:27 Bob asks about the results of the Keene, North Carolina stuff to a woman named
    Desandra.
    At 8:05 Bob asks about the event that was happening that day in Florida where they door
    stopped Pam Bondi's office with a fake check and did a couple of other protest events.
    At 13:48 Bob asks about how things are going in Ohio.
    At 18:08 Bob asks about the events for 9/22 in Pennsylvania.
    At 21:37 Bob Creamer: And are we going to have a Duck there?
    Aaron Black: We are going to have a duck there and I'm currently trying to figure out how to
    rent one of those amphibious duck boats in front of there and park in front of the venue.
    Alright let me know what the price is before you decide to rent it how about it.
    FN0J0694 20150820225108
    From 24:22 to The call with the campaign and DNC continues... Again someone should
    listen to the whole thing to make sure nothing is missed.
    At 30:00 Zully gives in update on the events in Miami on 9/21/16
    At 31:47 Bob asks about Coloardo action and events that are happening.

    At 33:50 to 39:30 Bob asks about a Virginia rally that's happening on 9/24. Bob asks Emily
    Bolton, the VA DNC comms director about a protest in VA. She says she has a plan but is
    waiting to hear back from HFA in Brooklyn about what the message of the protest should be
    then asks Bob and the DNC for help with signs and getting more people. She said she usually



Confidential                                                                                PVA00007926
               Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 5 of 7

    waits for word from Hillary campaign about messaging and they always know what is going
    on. Direct example of the Hillary campaign coordinating these protests.
    At 34:50 to 39:30 (Bob and the girl from Virginia are talking about messaging at the protests
    coming up. The girl says that whatever HRC HQ tells them to do is what they do, and then
    Creamer and the others provide the signs for it. This is a direct action by the campaign in the
    protests.) Bob Creamer: To focus on what exactly? What's the message here?
    Virginia girl: HFA has been determining those messages, so whatever Brooklyn sends down
    the line we'll do.
    Bob Creamer: So that's fine.
    Virginia girl: We're going to have the surrogate speak to multiple issues and constituencies.
    So at 9/24 the day of the event that's where you're going to make available your surrogates.
    So the event is at 6, so we're thinking 2:30 or earlier. That has been a time that works for
    most folks, but we might reevaluate that time if we call down our camera folks and tey say
    that's too late or too early and we'll work around that.
    Bob Creamer: That's cool. That's great.
    Virginia girl: We could definitely use crowd building help. If the DNC is still on if you guys
    have any additional signs you could send down ours got ruined in the rain last night at the
    Pence rally.
    Eric Walker, DNC: Sure what kind of signs.
    Bob Creamer: We need to know message first.
    Virginia girl: Of course. And that will come down from Brooklyn. I don't think this one will
    be veterans related, but we Trump and Pence have done 8 or 9 veteran focused events here so
    we can definitely use veteran signs and we've also done a lot on the Trump bigotry the yellow
    signs, so I think one of those will probably serve the purpose I imagine.
    Girl on call: What media market is this?
    Bob Creamer: This is Roanoke, Virginia.
    Eric Walker: Hey follow up with Sue give her an address and you know say we need vet signs
    and we need anti-bigotry signs and we can get them to you. And you need them by Thursday
    or by Friday?
    Virginia girl: By Friday is sign because the event is on Saturday.
    (inaudible)
    Girl on call: Are you in touch with Jonathan Murray (HRC Veterans Outreach Director) who
    is doing Virginia, but also the vets for Hillary?
    Bob Creame: I'm sure this is all wired up to the HFA (Hillary for America) apparatus.
    Whoever is appropriate from HFA apparatus will be involved.
    Virginia girl: Especially for both of these we have been working very closely together the
    Virginia team sends up their ideas to Brooklyn. Brooklyn approves or suggests another focus.
    It comes back down and then we execute. Hopefully we have a suggested topic and message
    soon, but if we don't regardless of the situation a lot of different signs can and would work.
    Bob Creamer: I just want to make sure what you need.
    Virginia girl: Certainly. We could the most help we need is on crowd building and so I don't
    know if we want to get a separate email chain going about that but that would be the biggest
    help.
    Bob Creamer: Sue do you have a (inaudible)
    DNC guy (Possibly Aaron): Who is this?
    Bob Creamer: This is the Virginia party.



Confidential                                                                                PVA00007927
                   Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 6 of 7
    .       •
        Aaron Black: Yeah who at the Virginia party.
        Emily Bolton, VA DNC Communications Director: This is Emily Bolton.
        Aaron Black: Hey Emily this is Aaron Black. Do you just want to talk to me on the phone this
        afternoon?
        At 39:07 to 39:27 Bob Creamer: Alright guys finally we are getting guidance from Brooklyn
        on the question about what kind of activities would be appropriate outside the debate on the
           th
        26 and we will get back to you more on that. Alright good talk to you tomorrow 1 o clock
        every day from now until the election.
        FN0J0694 20150820235553
        From 41:31 to 1:04:56 Bob conducts a call with all of the major gun lobbies and
        organizations in the country. I have a physical copy of the agenda that outlines what they
        generally spoke about and what groups were involved. Tim Daly from CAP was also in
        attendance.
        At 47:18 to 50:40 They discuss they're plan for how to insert themselves into the debates and
        Bob gives advice about trying to get a question that evokes a visceral response from Trump
        and not just a general question that he can give a BS reply to. A Media Maters representative
        leads a lot of the discussion on this.
        At 50:40 Tim Daly from CAP asks Tim from Media Matters to discuss their research on the
        NRA's new ads.
        FN0J0694 20150821002327
        From 1:04:56 to 1:27:10 The last half of the gun organizations call and a White House staffer
        speaks.
        At 1:05:57 to 1:06:31 Elizabeth Evans, associate director in the White House Office of Public
        Engagement: Just that Zoey was gracious to not mention it but I'm comfortable mentioning it
        here. We are also going to do here at the White House a round table with Valerie on Friday
        morning with some of the organizers with the concerts that are taking place. Since we
        couldn't host a concert here we wanted to make sure we were amplifying the incredible work
        that is happening over the weekend as sort of a kick off, and so we are working through what
        the prep plan is for that but we'll have something planned as well.
        Bob Creamer: Fantastic Bess. So over at the White House you'll also promote (He's talking
        about the Concert Across America event being held this weekend) this. Fantastic. Terrific.
        Any other questions or comments on this and then we'll actually turn to the White House
        update. Go ahead.
        From 1:07:42 to 1:12:02 Elizabeth Evans, associate director in the White House Office of
        Public Engagement speaks about the anti-gun events she is keeping an eye on and then talks
        about how they are currently working on other things like the Supreme Court nominee, Zika,
        opioids, and criminal justice reform. Someone should also listen to this to make sure I don't
        miss anything important.
        FN0J0694 20150821030848
        From 1:27:10 to 1:30:36 Bob Creamer: The gun violence thing is a free standing thing that is
        promoting the gun violence agenda. A lot of our clients that's what we're doing. I work with
        the White House a lot on stuff as well and they were on the call today. I was the ideas, that's
        one of their agendas.
        PV Journalist: There was one thing I was confused about, so at the 1 pm call you were asking
        people oh people in Virginia you were calling out states. Who are those people?



Confidential                                                                                   PVA00007928
               Case 1:17-cv-01047-ESH Document 68-33 Filed 06/03/19 Page 7 of 7

     Bob Creamer: On the 1 o clock or 2 o clock.
     PV Journalist: On the 1 o clock.
     Bob Creamer: These are the people who are on the team to do the bracketing work. They are
     A a set of consultants that work for our firm. They don't always do work for our firm they're
     a set of subcontractors. Aaron is one of them. He is kind of my deputy on this bracketing
     work he works with Democracy Partners all the time. He's a character. Zully in Florida. She
     also works for the Alliance for Citizenship which is an immigration operation when she's not
     helping us. A guy named Ben who is based namely in Ohio. A guy named Scott Foval who is
     based in Wisconsin. And a guy named James Salt who is based here actually in Washington.
     That is one group of people working on it. Then there's the Democratic National Committees
     communications department. Eric Walker is a guy who is the regional communications
     director for them and he has working for him a bunch of regional communications directors
     for the DNC. They were all on the call. When the DNC signed in all of those people were
     there. And Eric is kind of my, kind of helps coordinate this as well. You saw the reports that
     we send out everyday come from me and him. Then there is the Hillary campaign itself. They
     have regionals, same thing communication people. Then they have people in the states.
     Comms directors and deputies same thing. And they are often involved on these calls when
     they're up. When something is going to happen in Virginia there was someone from Virginia,
     I don't know if that was someone no that was someone from the state party. Then the final
     group is the people from the state party's comm directors. And then there are ally groups.
     Like NARAL was on the phone or others that contribute like the labor movement. So there
     are the ally groups, Democratic National Committee and the Democratic Parties across the
     country, there is the campaign the Hillary campaign itself and then their consultants. So it's a
     big team. And it allows us to do the kinds of volumes we are talking about here, which is 25
     events a week around the country. And that's a lot of events to put together.
     From 1:30:36 to 1:30:47 Bob Creamer: I mean the goal with this exercise is earned media
     generation. It's about framing the story, framing the issue to the press. Earned media in which
     I mean television and radio.




Confidential                                                                                  PVA00007929
